DETAILED ACTION

Status
This communication is in response to Applicant’s application filed on February 25, 2020.  No claim(s) has been cancelled.  Therefore, Claims 1-20 are pending and presented for examination.  Of the pending claims, Claims 1, 9 and 16 are independent claims.

The present application (App. No. 16/800,632), which incorporates by reference Provisional Application No. 62/934,806, is being examined under the first inventor to file (FITF) provisions of the America Invents Act (AIA ) since both applications were filed after March 16, 2013.

Examiner notes this application has published as U.S. Patent Application Publication No. 2021/0142372 of SADHWANI et al. (hereinafter “Sadhwani”).

Benefit Claim
Examiner acknowledges Applicant’s claim for benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/934,806, filed on November 13, 2019.  See MPEP § 201.11 regarding the effective filing date of an application.  The disclosure of an invention in a parent application and in a later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  

Information Disclosure Statement(s)
Examiner notes 37 CFR 1.51(d): “Applicants are encouraged to file an information disclosure statement in nonprovisional applications.”  Examiner notes that no information disclosure statement (IDS) has been filed in this case.

Examiner notes 37 C.F.R. 1.56, which states that each inventor named in the application has a duty to disclose information material to patentability.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) of the America Invents Act (AIA ):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 13-15 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  “A claim is indefinite when it contains words or phrases whose meaning is unclear” (MPEP § 2173.05(e)).  

Claims 10-11 and 13-15 are each rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite because it is unclear as to what the phrase “The…storage medium…, further comprising:” steps/processes (e.g., Applicant’s recited steps/processes of monitoring, determining and crediting), means in the context of Claims 10-11 and 13-15 being drawn to a storage medium — not a method.  For example, it is unclear whether the “method” of Claim 9 further comprises additional steps/processes 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification” (MPEP § 2111).  In view of this standard and based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1-20 are rejected as ineligible subject matter under 35 U.S.C. 101.

Step 1:  Claims 1-20 satisfy Step 1 enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Step 2A:  Claims 1-20 are rejected under § 101 because Applicant’s claimed subject matter is directed to an abstract idea without significantly more.  The rationale for this finding is that Applicant’s save for recited (non-abstract claim elements):  a computer system of a branded card provider;  a cardholder;  an account of the cardholder;  each of the recited steps/processes of obtaining and automatically crediting;  (only Claims 4-5, 12 and 18) one or more Internet websites;  (only Claims 4-5, 12 and 18) a transaction database of card provider;  (only Claim 4) using a brand level API;  (only Claims 5 and 12) using an API;  (only Claim 18) utilizing an API; (only Claims 7 and 14) providing the cardholder with an option to select;  (only Claim 9) a non-transitory computer-readable storage medium having instructions embodied therein that when executed by a computer system, cause one or more processors of the computer system to perform;  (only Claim 12) using machine learning to predict; and (only Claim 16) a system comprising: a display, a memory storing instructions, and one or more processors, executing the instructions, the one or more processors to perform.  However, determining/calculating how much the price of an item changes after the item is purchased by an individual and determining an amount of compensation owed to the individual (within a certain period of time) based on the price difference, as currently recited in Applicant’s pending claims and further explained below, is within a certain method of organizing human activity — (i) fundamental economic principle or practice; (ii) commercial interaction (including advertising, marketing or sales activities or behaviors; business relations); and/or (iii) managing personal behavior or relationships/interactions between people.  MPEP 2106.04(a)(2)(I) provides examples of “fundamental economic principles or practices” and MPEP 2106.04(a)(2)(II)(A)-(B) provides additional discussion and examples of commercial or legal interactions.  This judicial exception (i.e., abstract idea exception) is not integrated into a practical application because each claim as a whole, having the combination of additional elements SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 U.S. App. LEXIS 12590, Slip. Op. 13 (Fed. Cir. May 15, 2018) (“What is needed is an inventive concept in the non-abstract realm.”).  Although the claims require determining/calculating how much the price of an item changes after the item is purchased by an individual and determining an amount of compensation owed to the individual (within a certain period of time) based on the price difference this technique of determining a change in value embodies a simple mathematical concept of subtraction (e.g., price differences) and price comparisons (comparing numerical values) in the form of formulas, equations, and calculations which also have been determined to constitute abstract ideas.  See Memorandum, "Grouping of Abstract Ideas" and cases cited in footnote 12, such as enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance (84 Fed. Reg. 50).  As noted on page 4 of the “October 2019 Update: Subject Matter Eligibility” issued by the USPTO, Examiner notes that a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.  For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation (BRI) of the claim, in light of the 

Step 2B:  Under Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014), Applicant’s instant claims do not recite limitations, taken individually and in combination, that are sufficient to amount to “significantly more” than the abstract idea because Applicant’s claims do not recite, as further explained in detail below, an improvement to another technology or technical field, an improvement to the functioning of a computer itself, an application with or by a particular machine, a transformation or reduction of a particular article to a different state or thing, unconventional steps confining the claim to a particular useful application, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (e.g., a networked computer system of a financial card provider, such as for example Visa®, MasterCard®, Citi®, etc.).  Examiner notes that each of Claims 1-8 is drawn to a method; however, the method steps do not recite, require, or indicate implementation by a particular machine since none of limitations recited in Applicant’s method claims are performed by any computer or processing device ‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Content Extraction”, for data recognition); each of the steps of crediting is a data saving or depositing function performed by virtually all general purpose computers {see Alice Corp., 134 S. Ct. at 2360; Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988 (Fed. Cir. 2014), hereinafter “Cyberfone”; and Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data storage}; each of the steps of crediting encompasses a simple financial function performed by virtually all general purpose computers {see Alice Corp., Bilski, Freddie Mac, and In re Abele}; and each of the steps of providing encompasses a data output/transmittal function performed by virtually all general purpose computers {see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)}.  In addition, Examiner notes that Applicant’s published disclosure mentions that “the present technology can operate on or within a number of different computer systems including general purpose networked computer systems, embedded computer systems, routers, switches, server devices, user devices, various intermediate devices/artifacts, stand-alone computer systems, mobile phones, personal data assistants, televisions and the like” and that Figure 5’s “Processors 506A, 506B, and 506C may be any of various types of microprocessors” (Emphasis added by Examiner) per specification paragraphs [0080] and [0081], respectively, of U.S. Patent Application Publication No. 2021/0142372 of SADHWANI et al. (hereinafter “Sadhwani”), which corresponds to Applicant’s disclosure.  For example, the processors illustrated in Figure 5 of Applicant’s drawings appear similar to the processors illustrated in Figure 5 of U.S. Patent Application Publication No. 2013/0243250 of Peter France et al., which qualifies as prior art.  Nonetheless, see the “July 2015 ‐understood, routine, and conventional functions of a computer.  Employing well-known computer functions individually and in combination to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the computer-implemented abstract idea in Flook (Parker v. Flook, 437 U.S. 584, 19 U.S.P.Q. 193 (1978)) to petrochemical and oil-refining industries was insufficient.  For the reasons discussed above, Applicant’s pending claims do not satisfy Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).


Consequently, based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  For information regarding 35 U.S.C. 101, please see Subject Matter Eligibility (SME) guidance and instructional materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and updates regarding SME under 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph(s) of AIA  35 U.S.C. 102 that form(s) the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-11, 13, 15-17 and 19-20 are rejected under America Invents Act (AIA ) 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Patent No. 10,387,906 issued to Sharma et al. (hereinafter “Sharma”).

Regarding Claim 1, Sharma discloses a computer-implemented method comprising: 
obtaining, at a computer system of a branded card provider, purchase information for an item purchased by a cardholder (e.g., receiving purchase information about a product that a cardholder purchased, such information including a price paid by the cardholder for the product  —  Sharma at Col. 2, lines 1-9 and 18-25; “offer price protection…or a ‘best price guarantee’ to credit or debit card customers…. a financial institution may offer a best price guarantee on any item purchased with a credit card, debit card, or other payment card issued by the financial institution” —Sharma at Col. 5, lines 37-41; and Citi® —Figures 3-13 of Sharma); 
monitoring, at the computer system, the purchase information for the item (e.g., monitoring purchase information including prices of the product after the cardholder’s purchase of the product  —  Sharma at Col. 2, lines 6-12; Col. 3, lines 24-34; Col. 10, lines 59-65; and “track this comparative pricing data upon a purchase by a customer and generate a request to pay the customer when a lower price has been identified” —Sharma at Col. 1, lines 45-48); 
determining, at the computer system, that a change in the purchase information for the item has occurred (e.g., determining/identifying a lower price for the product that was already purchased  —  Sharma at Col. 1, lines 45-48; Col. 3, lines 24-34; and Col. 11, lines 62-67); 
determining, at the computer system, a value of the change (e.g., determining a difference between the lower price and the purchase price as a price difference  —  Sharma at Col. 3, lines 24-34; Col. 11, lines 62-67; Col. 12, lines 8-11; and Col. 19, lines 17-19); and 
automatically crediting, at the computer system, the value of the change to an account of the cardholder (e.g., crediting the price difference to a financial account of the cardholder  —  “user has a credit card account with the financial institution, and credit card account includes the best price guarantee feature” —Sharma at Col. 9, lines 27-29; “providing a refund to a customer for a lower price of a purchased product is provided” —Sharma at Col. 2, lines 54-55; Sharma at Col. 2, lines 6-16; and Col. 20, lines 21-24 and 26-32).

2, Sharma discloses the computer-implemented method of claim 1, further comprising: monitoring the purchase information for the item for a period of time, the period of time defined by a brand from which the item was purchased (e.g., monitoring purchase information for a predefined period of time with respect to the cardholder purchase of the product  —  “monitor and track prices associated with that product” —Sharma at Col. 14, lines 22-23; “track this comparative pricing data upon a purchase by a customer and generate a request to pay the customer when a lower price has been identified” —Sharma at Col. 1, lines 45-48; Sharma at Col. 2, lines 6-12; Col. 3, lines 24-34; Col. 10, lines 9-13 and 59-65; Col. 12, lines 30-43; Col. 18, lines 29-41; Abstract of Sharma; and Figures 3-13 of Sharma); 
determining that the change in the purchase information for the item has occurred within the period of time (e.g., Sharma at Col. 3, lines 24-34; Col. 12, lines 30-43; Col. 18, lines 29-41; and Col. 20, lines 27-34); and 
automatically crediting the account of the cardholder (e.g., crediting the price difference to a financial account of the cardholder  —  “user has a credit card account with the financial institution, and credit card account includes the best price guarantee feature” —Sharma at Col. 9, lines 27-29; “providing a refund to a customer for a lower price of a purchased product is provided” —Sharma at Col. 2, lines 54-55; Sharma at Col. 2, lines 6-16; and Col. 20, lines 21-24 and 26-32).

Regarding Claim 3, Sharma discloses the computer-implemented method of claim 1, wherein 
monitoring the purchase information for the item further comprises: monitoring the purchase information for the item for a period of time, the period of time defined by a brand from which the item was purchased (e.g., monitoring purchase information for a predefined period of time with respect to the cardholder purchase of the product  —  “monitor and track prices associated with that product” —Sharma at Col. 14, lines 22-23; “track this comparative pricing data upon a purchase by a customer and generate a request to pay the customer when a lower price has been identified” —Sharma at Col. 1, lines 45-48; Sharma at Col. 2, lines 6-12; Col. 3, lines 24-34; Col. 10, lines 9-13 and 59-65; Col. 12, lines 30-43; Col. 18, lines 29-41; Abstract of Sharma; and Figures 3-13 of Sharma);
determining that the change in the purchase information for the item has occurred after the period of time has tolled (e.g., Sharma at Col. 3, lines 24-34; Col. 12, lines 30-43; Sharma at Col. 16, lines 23-28; Col. 17, lines 1-4; Col. 18, lines 29-41; and Col. 20, lines 27-34); and 
providing no credit to the account of the cardholder (e.g., Sharma at Col. 3, lines 24-34; Col. 12, lines 30-43; Col. 18, lines 29-41; and Col. 20, lines 27-34).

Regarding Claim 4, Sharma discloses the computer-implemented method of claim 1, further comprising: monitoring the purchase information for the item only from a brand from which the item was purchased (e.g., monitoring purchase information with respect to the purchased item  —  “monitor and track prices associated with that product” —Sharma at Col. 14, lines 22-23; “track this comparative pricing data upon a purchase by a customer and generate a request to pay the customer when a lower price has been identified” —Sharma at Col. 1, lines 45-48; Sharma at Col. 2, lines 6-12; Col. 3, lines 24-34; Col. 10, lines 9-13 and 59-65; Col. 12, lines 30-43; Col. 18, lines 29-41; Abstract of Sharma; and Figures 3-13 of Sharma), the monitoring comprising: monitoring one or more Internet websites of the brand for the purchase information for the item (e.g., Sharma at Col. 6, lines 33-41; Sharma at Col. 10, lines 9-13 and 48-65; and Sharma at Col. 11, lines 24-29); using a brand level API for monitoring a brand's purchase information for the item (E.g., Figures 3-13 of Sharma; and Sharma at Col. 13, line 12 – Col. 14, line 67); and monitoring a transaction database of the branded card provider for purchase information for the item received from any other cardholders for the brand (e.g., Sharma at Col. 10, lines 35-39; Col. 11, lines 37-41; Col. 13, lines 37-50; Col. 14, lines 5-23; Col. 16, lines 58-60; and Col. 17, lines 20-25).

Regarding Claim 5, Sharma discloses the computer-implemented method of claim 1, further comprising: monitoring the purchase information for the item from any retail provider, the monitoring comprising: monitoring one or more Internet websites for the purchase information for the item (e.g., monitoring a website for purchase information regarding the purchased item  —  “monitor and track prices associated with that product” —Sharma at Col. 14, lines 22-23; “track this comparative pricing data upon a purchase by a customer and generate a request to pay the customer when a lower price has been identified” —Sharma at Col. 1, lines 45-48; Sharma at Col. 2, lines 6-12; Col. 3, lines 24-34; Col. 10, lines 9-13 and 59-65; Col. 12, lines 30-43; Col. 18, lines 29-41; Abstract of Sharma; and Figures 3-13 of Sharma); using an API from the branded card provider to monitor all brands supported by the branded card provider for purchase information for the item (e.g., Sharma at Col. 6, lines 33-41; Col. 10, lines 9-13 and 48-65; and Col. 11, lines 24-29); and monitoring a transaction database of the branded card provider for purchase information for the item received from any other cardholders of all brands supported by the branded card provider (e.g., Sharma at Col. 10, lines 35-39; Col. 11, lines 37-41; Col. 13, lines 37-50; Col. 14, lines 5-23; Col. 16, lines 58-60; and Col. 17, lines 20-25).

Regarding Claim 6, Sharma discloses the computer-implemented method of claim 1, further comprising: 
determining that the change in the purchase information for the item is a lower price of the item (e.g., Sharma at Col. 1, lines 45-48; Col. 3, lines 24-34; and Col. 11, lines 62-67; and “refund to a customer for a lower price of a purchased product” —Sharma at Col. 2, lines 54-55); 
determining a monetary value for a difference between a purchase price paid by the cardholder and the lower price of the item (e.g., Sharma at Col. 3, lines 24-34; Col. 11, lines 62-67; Col. 12, lines 8-11; and Col. 19, lines 17-19); and 
automatically crediting the account of the cardholder with the determined monetary value (e.g., “refund to a customer for a lower price of a purchased product” —Sharma at Col. 2, lines 54-55; Sharma at Col. 9, lines 27-29; Col. 2, lines 6-16; and Col. 20, lines 21-24 and 26-32).

Regarding Claim 8, Sharma discloses the computer-implemented method of claim 1, further comprising: determining that the change in the purchase information for the item is an increase in a rewards offer for purchasing the item (e.g., “financial institution to provide a best price guarantee to customers” using a “payment account (e.g., stored value account, gift card account, reward currency account) with the financial institution” —Sharma respectively at Col. 2, lines 18-19 and Col. 6, lines 52-53; Sharma at Col. 3, lines 24-34; Col. 11, lines 62-67; Col. 12, lines 8-11; and Col. 19, lines 17-19); and automatically crediting the account of the cardholder with the increased rewards offer (e.g., crediting the price difference to a financial account of the cardholder  —  “account includes the best price guarantee feature” —Sharma at Col. 9, lines 27-29; “financial institution to provide a best price guarantee to customers” —Sharma at Col. 2, lines 18-19; “providing a refund to a customer for a lower price of a purchased product is provided” —Sharma at Col. 2, lines 54-55; Sharma at Col. 2, lines 6-16 and 35-44; Col. 6, lines 48-65; Col. 14, line 61 – Col. 15, line 11; and Col. 20, lines 21-24 and 26-32).



Regarding Claim 9, Sharma discloses a non-transitory computer-readable storage medium having instructions embodied therein that when executed by a computer system, cause one or more processors of the computer system (e.g., Figure 1 of Sharma; Sharma at Col. 8, lines 41-65; and Sharma at Col. 20, line 56 – Col. 21, line 20) to perform a method as recited in Claim 1, and, therefore, Claim 9 is rejected on the same basis(es) as applied above with respect to Claim 1.

Claims 10-11 recite substantially similar subject matter to that of respective Claims 2-3 and, therefore, Claims 10-11 are rejected on the same basis(es) as applied to Claims 2-3, respectively.

13-15 recite substantially similar subject matter to that of respective Claims 6-8 and, therefore, Claims 13-15 are rejected on the same basis(es) as applied to Claims 6-8, respectively.


Regarding Claim 16, Sharma discloses a system comprising: a display; a memory storing instructions; and one or more processors, executing the instructions, [to cause] the one or more processors (e.g., Sharma at Col. 8, lines 41-65; Sharma at Col. 20, line 56 – Col. 21, line 20; and Figures 1 and 3-13 of Sharma) to perform respective processes/operations as recited in Claim 1, and, therefore, independent Claim 16 is rejected on the same basis(es) as applied above with respect to Claim 1.

Claim 17 recites substantially similar subject matter to that of Claim 2 and, therefore, Claim 17 is rejected on the same basis(es) as applied to Claim 2.

Claims 19-20 recite substantially similar subject matter to that of respective Claims 7-8 and, therefore, Claims 19-20 are rejected on the same basis(es) as applied to Claims 7-8, respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 (AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,387,906 issued to Sharma et al. (hereinafter “Sharma”) in view of U.S. Patent Application Publication No. 2012/0047008 of Alhadeff et al. (hereinafter “Alhadeff”).

Regarding Claim 7, Sharma discloses the computer-implemented method of claim 1, further comprising: 
determining that the change in the purchase information for the item is a lower price of the item (e.g., “refund to a customer for a lower price of a purchased product” —Sharma at Col. 2, lines 54-55; Sharma at Col. 1, lines 45-48; Col. 3, lines 24-34; and Col. 11, lines 62-67); 
determining a monetary value for a difference between a purchase price paid by the cardholder and the lower price of the item (e.g., Sharma at Col. 3, lines 24-34; Col. 11, lines 62-67; Col. 12, lines 8-11; and Col. 19, lines 17-19); 
providing the cardholder with an option to provide input regarding the item purchased by the cardholder (e.g., Sharma at Col. 13, line 12 – Col. 14, line 67; and Figures 3-13 of Sharma); and 
automatically crediting the account of the cardholder based on and with the cardholder's input selected option (e.g., “providing a refund to a customer for a lower price of a purchased product is provided” —Sharma at Col. 2, lines 54-55; Sharma at Col. 2, lines 6-16; and Col. 20, lines 21-24 and 26-32; and Sharma at Col. 13, line 12 – Col. 14, line 67), but Sharma fails to explicitly disclose the option to provide input including a selected option of either the monetary value in a statement credit, a rewards offer that is equal to or greater in value than the monetary value, or a combination of a portion of the monetary value and a portion of the rewards offer that is equal to or greater in value that the monetary value.  However, Alhadeff teaches crediting rewards to a user account created for the user on a rewards management platform (e.g., Alhadeff at ¶ [0012]), such as a credit card account of the user (e.g., “credit card account” — Alhadeff at ¶ [0014]), providing a graphical user interface (GUI) so that a user can selectively distributes or allocates rewards among various accounts with an option for the user to input a selected option of either the monetary value in a statement credit, a rewards offer that is equal to or greater in value than the monetary value, or a combination of a portion of the monetary value and a portion of the rewards offer that is equal to or greater in value that the monetary value (e.g., Alhadeff at ¶¶ [0013] and [0043]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the option to provide input including a selected option of either the monetary value in a statement credit, a rewards offer that is equal to or greater in value than the monetary value, or a combination of a portion of the monetary value and a portion of the rewards offer that is equal to or greater in value that the monetary value, as taught by Alhadeff, into the method/system disclosed by Sharma, which is directed toward crediting an account of the cardholder (e.g., crediting the price difference to a financial account of the cardholder  —  “user has a credit card account with the financial institution” —Sharma at Col. 9, lines 27-29; “providing a refund to a customer” —Sharma at Col. 2, lines 54-55; Sharma at Col. 2, lines 6-16; and Sharma at Col. 20, lines 21-24 and 26-32), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 14 recites substantially similar subject matter to that of Claim 7 and, therefore, Claim 14 is rejected on the same basis(es) as applied to Claim 7.


Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,387,906 issued to Sharma et al. (hereinafter “Sharma”) in view of U.S. Patent Application Publication No. 2012/0303412 of Etzioni et al. (hereinafter “Etzioni”).

Regarding Claim 12, Sharma discloses the non-transitory computer-readable storage medium of claim 9, wherein the monitoring of the purchase information for the item further comprises: 
monitoring/searching one or more Internet websites for the purchase information for the item (e.g., monitoring a website for purchase information regarding the purchased item  —  “monitor and track prices associated with that product” —Sharma at Col. 14, lines 22-23; “track this comparative pricing data upon a purchase by a customer and generate a request to pay the customer when a lower price has been identified” —Sharma at Col. 1, lines 45-48; Sharma at Col. 2, lines 6-12; Col. 3, lines 24-34; Col. 10, lines 9-13 and 59-65; Col. 12, lines 30-43; Col. 18, lines 29-41; Abstract of Sharma; and Figures 3-13 of Sharma); 
using/utilizing an API from a branded card provider to monitor all brands supported by the branded card provider for purchase information for the item (e.g., Sharma at Col. 6, lines 33-41; Col. 10, lines 9-13 and 48-65; and Col. 11, lines 24-29); and
monitoring a transaction database of the branded card provider for purchase information for the item received from any other cardholders of the branded card provider (e.g., Sharma at Col. 10, lines 35-39; Col. 11, lines 37-41; Col. 13, lines 37-50; Col. 14, lines 5-23; Col. 16, lines 58-60; and Col. 17, lines 20-25), but Sharma fails to disclose using machine learning to predict a price drop, the predicted price drop selected from the group consisting of: a seasonal price drop, a weather related price drop, and a brand specific special sales date.  However, Etzioni teaches customers shopping for a product want to obtain the "right" product at the best price for that product (e.g., Etzioni at ¶ [0003]) as well as using machine learning to predict a price drop, the predicted price drop selected from the group consisting of: a seasonal price drop, a weather related price drop, and a brand specific special sales date (e.g., using machine learning to predict or forecast price changes or price movements —Etzioni at ¶¶ [0066] and [0166]–[0183]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to Etzioni, into the method/system disclosed by Sharma, which is directed toward utilizing pricing services, tracking comparative price information, updating pricing in real time, as well as utilizing pricing frequency information of price drops (e.g., Sharma at Col. 6, lines 33-37; Sharma at Col. 11, lines 37-41 and 62-67; and “…requested depending on how often the price of the purchased product drops before the expiration of the predetermined time period” —Sharma at Col. 16, lines 30-43), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 18 recites substantially similar subject matter to that of Claim 12 and, therefore, Claim 18 is rejected on the same basis(es) as applied above with respect to Claim 12.



Conclusion
The following references are considered pertinent to Applicant's disclosure, and are being made of record albeit the references are not relied upon as a basis for rejection in this Office action:
U.S. Patent No. 9,972,047 issued to Elliott et al. (hereinafter “Elliott”) for “customer to select on user interface 700 an amount of rewards points or cash value within a defined range. Each selection mechanism 704 may comprise a range indicator, such as range indicator 706, and a value selector, such as value selector 705. Range indicator 706 may correspond to the minimum and maximum values for the particular rewards program and may be appropriately sized and shaped to give the customer an accurate representation (e.g., a range of 1000 points may appear larger than a range of 100 points). Value selector 705 may Elliott at description paragraph 82.
U.S. Patent Application Publication No. 2021/0160247 of GADDAM et al. (hereinafter “Gaddam”) for “machine learning model requestor 1202 may want a machine learning model to determine the probability that the price of a good will drop” —Gaddam at ¶ [0216].
U.S. Patent Application Publication No. 2019/0005498 of ROCA et al. (hereinafter “Roca”), which lists Comenity as an Applicant, for “A brand specific credit account refers to a credit account that is available for use only at locations related to the brand. E.g., Tim's store has a brand specific credit account that allows Celeste, a Tim's store customer, to purchase with credit at Tim's store using Tim's brand specific credit account. However, Celeste cannot use the Tim's brand specific credit account to make purchases at her local gas station. A brand specific credit account may also be referred to as a private label card, e.g., a card that can be used for purchases only at the store on the label.” —Roca
U.S. Patent Application Publication No. 2018/0330383 of PONTIOUS et al. (hereinafter “Pontious”), which lists Comenity as an Applicant, for “A brand specific credit account refers to a credit account that is available for use only at locations related to the brand. E.g., Tim's store has a brand specific credit account that allows Celeste, a Tim's store customer, to purchase with credit at Tim's store using Tim's brand specific credit account. However, Celeste cannot use the Tim's brand specific credit account to make purchases at her local gas station. A brand specific credit account may also be referred to as a private label card, e.g., a card that can be used for purchases only at the store on the label.” —Pontious at [0013].
U.S. Patent Application Publication No. 2018/0101889 of NACK et al. (hereinafter “Nack”), which lists Comenity as an Applicant, for “brand” related aspects of financial services.
U.S. Patent Application Publication No. 2018/0053252 of KOLTNOW et al. (hereinafter “Koltnow”), which lists Comenity as an Applicant, for “brand credit account” —Koltnow at [0022]; and for “brand” related aspects of financial services.
U.S. Patent Application Publication No. 2015/0348084 of L. Grant Lynd (hereinafter “Lynd”) for a rewards allocation engine 116 —Lang at [0021]; and Figure 2 of Lynd.
U.S. Patent Application Publication No. 2014/0278902 of Hatch et al. (hereinafter “Hatch”) for “ Evaluating Transaction Concluded At Point Of Sale (POS) Device… To Generate Second Transaction Record Listing Updated Prices For Portion Of Items” —Title of Hatch.
U.S. Patent Application Publication No. 2011/0055005 of Brook W. Lang (hereinafter “Lang”) for “allow the purchase price to be reduced or credit applied immediately or shortly after the sale is consummated if the advertisement is some kind of a discount that is to be specific for a select group of customers such as a coupon” —Lang at [0009].
U.S. Patent Application Publication No. 2002/0069118 of Roel Zylstra (hereinafter “Zylstra”) for “… continually monitor prices of goods that they have recently purchased at a purchase price from an original seller, to be notified if prices lower than that of the purchase price are found, to request a refund per the original seller's price guarantee, and potentially to receive a refund without directly requesting it from the original seller.  Additionally,…may bring to the buyer's attention that a particular seller has a price guarantee of which the buyer was not previously aware…. refunding system that improves the ability of buyers to determine and receive refunds from sellers who sold overpriced items to them” —Zylstra at [0014]; “queries sellers of their current price for the items associated with the refund management requests, and notifies buyers of and transfers potential refunds. Thus, a buyer is able to ensure a refund, giving the buyer confidence that he will receive a fair refund according to the original seller's price guarantee, if a lower price is found” —Zylstra at [0035]; and “effectuating refund receipt….  allows buyers of goods and services to continually monitor prices of recently purchased items, to be notified if lower prices are found, to request a refund per the original seller's price guarantee, and potentially to receive a refund without requesting it from the seller…. the apparatus…includes a controller that receives refund management requests from buyers. The controller continually scans for lower prices. When a lower price is found the buyers are notified and may request a refund from the original seller.” —Abstract of Zylstra.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mathew Syrowik whose telephone number is 313-446-4862.  The examiner can normally be reached on Monday through Thursday 7:30 AM to 6:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 517-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information of published applications may be obtained from either Private PAIR or Public PAIR.  Status information of unpublished applications is only available through Private PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mathew R. Syrowik/Primary Examiner, Art Unit 3682